Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action

DETAILED ACTIONClaim Rejections - 35 USC 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1, 9, 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Blakemore (US-PGPUB-NO:  US20130030618)Blakemore discloses):1. A vehicle comprising [Para. 2 refer to: "vehicle"]:an electric machine configured to deliver power to wheels to drive the vehicle [Para. 10, refer to: "electric", "machine", "wheels", "drive", "vehicle"];a battery having an array of cells configured to deliver electrical power to the electric machine [Para. 2, refer to: "battery cell", "electric", "power"];and a controller programmed to, in response to a charge imbalance [Para. 2, refer to: "controller", "balance the battery"], within the array of cells, determine a maximum number of cells [Para. 17, refer to: "maximum", "cell"], within the array for simultaneous discharge [Para. 2, 3 refer to: "discharge"], to rebalance the charge [Para. 17, refer to: "equivalent", "charge"], based on a temperature of the controller [Para. 8, refer to: "temperature", "rebalance battery"; wherein balancing is done using a controller as of para. 2], and determine a first value for an upper charge threshold for the cells within the array of cells in response to a first number of ceils within the array [Para. 14, refer to: "cell", "number"], having charges that exceed the first value, and the first number being less than or equal to the maximum number, simultaneously discharge each cell [Para. 17, refer to: "equivalent", "maximum", "cell"], of the first number of ceils such that the charge of each cell of the first number of cells, decreases to less than the first value [Para. 2 refer to: "least", "value"], and in response to the first number being greater than the maximum number [Para. 14, refer to: "number", "testing"], increase the 
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 2-8, 10-16 and 18-20.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.